NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the RCE and IDS reply filed 5/10/2021.	
Claims 1, 7, 9, 11, 13, 15-20, 22, 24, and 25 are pending and being allowed on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2021 was filed after the mailing date of the notice of allowance on 4/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a biocompatible pharmaceutical composition comprising a therapeutic amount of a complex comprising an elastin-like polypeptide operatively linked via fusion to a hemoglobin comprising the amino acid sequence selected from SEQ ID NOs: 4-6, that stores and releases oxygen in accordance with an oxygen dissociation curve, wherein the therapeutic amount of the complex is effective to treat a condition caused by blood loss, anemia or a hemoglobin disorder and to improve subject survival relative to a control, and wherein the ELP comprises the recited hydrophilic and hydrophobic blocks is free of the reference cited in the IDS filed 5/10/2021.
The NPL document, Dhandhukia et al (Theranostics 7: 3856-3872 (2017)), has a publication date after the effective filing date of the instant application, 12/10/2014.
Dhandhukia et al teaches recombinant ELPs comprising FK-506 binding protein 12, but does not teach or suggest the inclusion of a hemoglobin of SEQ ID NOs: 4-6.
Accordingly, the instant claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 7, 9, 11, 13, 15-20, 22, 24, and 25 are allowed as set forth in the notice of allowance mailed 4/26/2021.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654